25 F.3d 1115
306 U.S.App.D.C. 409
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.DETROIT/WAYNE COUNTY PORT AUTHORITY, Petitioner,v.INTERSTATE COMMERCE COMMISSION;  United States of America, Respondents,Canadian National Railway Company, et al., Intervenors.
No. 94-1068.
United States Court of Appeals, District of Columbia Circuit.
June 2, 1994.

Before:  EDWARDS, WILLIAMS and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for leave to intervene;  the oppositions thereto;  and the response to the court's order to show cause filed May 6, 1994, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED that the motion for leave to intervene be denied.  Movant does not assert that it has Article III standing as required by  City of Cleveland, Ohio v. NRC, 17 F.3d 1515, 1517 (D.C.Cir.1994) (per curiam) (to intervene on review of an agency order, applicant must demonstrate that it has met the standing requirements that Article III imposes on the parties).  It is


4
FURTHER ORDERED that Windsor Harbour Commission's request, in the alternative, to proceed as an amicus curiae be granted.  The amicus is cautioned to avoid repeating petitioner's presentation and to concentrate on relevant points not adequately developed in petitioner's brief.  See D.C.Cir.Rule 29.